Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 20-cv-0365-WJM-SKC

   ISCENE, LLC,
   ANDRI IOANNIDOU, and
   BARBARA MONDAY,

          Plaintiffs,

   v.

   BOARD OF TRUSTEES, METROPOLITAN STATE UNIVERSITY OF DENVER,
   UNIVERSITY CORPORATION FOR ATMOSPHERIC RESEARCH, and
   JANELLE M. JOHNSON

          Defendants.


              ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND ACTION OR
                       DECLINE SUPPLEMENTAL JURISDICTION


          This dispute regarding Plaintiffs iscene, LLC, Andri Ioannidou, and Barbara

   Monday’s (collectively, “Plaintiffs”) termination from a National Science Foundation

   (“NSF”) project is before the Court on Plaintiffs’ Motion to Remand Action or Decline

   Supplemental Jurisdiction (“Motion to Remand”). (ECF No. 28.) Defendants Board of

   Trustees, Metropolitan State University of Denver (“MSU”), University Corporation for

   Atmospheric Research (“UCAR”), and Janelle M. Johnson (collectively, “Defendants”)

   responded in opposition (ECF Nos. 43–45), and Plaintif fs replied (ECF No. 50).

                        I. BACKGROUND AND PROCEDURAL HISTORY1

          Ioannidou and Monday are the sole members of iscene, LLC, an educational


          1
          The following factual summary is drawn from Plaintiffs’ First Amended and
   Supplemented Complaint (“FASC”) (ECF No. 6), except where otherwise stated.
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 2 of 14




   technology company that employs scientific and technical expertise to create curricula

   and educational processes to improve student outcomes in STEM education. (¶¶ 1–4,

   9.)2 To do so, iscene uses a proprietary computer-based platform that enables student-

   centered, project-based collaboration and securely connects users. (¶ 9.)

          In the spring of 2015, Plaintiffs, in conjunction with MSU and Janelle M. Johnson,

   an assistant professor at MSU, applied for a NSF grant to fund a research project (the

   “Project”) under the NSF’s Innovation Technology Experiences for Students and

   Teachers Program. (¶¶ 13, 14.) UCAR committed personnel and resources to the

   Project’s use of data if it received funding. (¶ 23.) In September 2016, the NSF

   awarded them a $989,533 grant, with Johnson serving as a Project Principal

   Investigator (“PI”) and Plaintiffs serving as Project Co-PIs. (¶¶ 17, 25.)

          In October 2016, MSU and iscene entered into a written agreement regarding

   iscene’s performance of certain elements of the Project. (¶ 28.) Around the time of the

   iscene contract, MSU and UCAR entered into a written agreement for the provision of

   training and access by an entity called Global Learning and Observations to Benefit the

   Environment (“GLOBE”), as contemplated by the proposal and the Project. (¶¶ 6, 30.)

   Around the time the parties signed these contracts, they formed a Project team

   (“MULTI”) consisting of Johnson, Ioannidou, Monday, Kristen Wegner (a UCAR

   employee), and other Project participants. (¶¶ 6, 32.) T he MULTI team’s purpose was

   to coordinate and develop the Project. (Id.)

          After obtaining the NSF award, Johnson began to exhibit animosity toward


          2
          Citations to paragraph numbers, without more, e.g. (¶ __), are citations to the FASC.
   (ECF No. 6.)

                                                 2
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 3 of 14




   Plaintiffs and insecurity in her role as PI, treating Ioannidou and Monday in a “distant

   and unfriendly manner, insisting that certain work be done using inefficient and time

   consuming methods, admitting to insecurities attending her inexperience and abilities,

   requiring that she be included in communications concerning matters in which she had

   no competence or input, and giving other indications of dislike.” (¶ 34.) Unbeknownst

   to Plaintiffs, “Johnson’s animosity stemmed in substantial part from her hostility and

   opposition to the Plaintiffs’ efforts to develop iscene as a viable commercial

   concern. . . .” (Id.) In late 2016 or early 2017, Johnson began sharing these feelings

   with Wegner and Wegner’s supervisor at UCAR, Dr. Tony Murphy. (¶¶ 6, 35.)

   Johnson, Wegner, and in part, Murphy, fabricated a set of purported problems or

   concerns designed to justify terminating the iscene contract and eliminating Ioannidou

   and Monday as Co-PIs. (¶ 36.) The concerns included

                  (A) a false report that the Plaintiffs had sought to generate
                  business for themselves through meetings and
                  communications involving UCAR and GLOBE; (B) a false
                  and unfounded suggestion that the iscene platform was not
                  safe or secure for student use; (C) a false claim that the
                  Plaintiffs intended to charge teachers for use of the iscene
                  platform; and (D) a false claim that the Plaintiffs intended to
                  treat the lesson plans and other educational work product
                  developed during the Project as their property.

   (Id.) However, Johnson, Wegner, and Murphy did not discuss these concerns with

   Plaintiffs. (Id.)

          Around mid-March 2017, without informing Plaintiffs, Johnson, Wegner, and

   Murphy planned to contact Dr. Celestine Pea, the NSF program officer, regarding their

   concerns. (¶ 38.) Johnson and W egner communicated via text message regarding the

   plan to remove Plaintiffs from the Project, expressing “delight at the prospect.” (¶ 41.)

                                                 3
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 4 of 14




   Johnson and Wegner contacted Pea regarding their concerns and were told these

   matters were MSU and Johnson’s issues to resolve, not the NSF’s. (¶ 43.) Johnson

   and Wegner texted each other that Monday was “bipolar” and “coo,” and agreed to

   portray Pea’s statements as constituting an express directive that iscene’s contract be

   terminated and Ioannidou and Monday removed as Co-PIs, though they knew such a

   portrayal was false. (¶ 45.) Additionally, Johnson and Wegner texted each other

   regarding transferring the Project from iscene to UCAR. (¶ 46.)

         On April 3, 2017, Johnson e-mailed Plaintiffs and stated that “upon a ‘directive’

   from its program officer the NSF had ‘advised’ that iscene’s participation be

   immediately terminated due to ‘concerns’ regarding ‘security and privacy issues’

   attending the iscene platform, raising ‘potentially auditable issues’ and placing MSU ‘in

   danger of having the entire project revoked and being ineligible for future federal

   funding.’” (¶ 47.) Johnson, Wegner, and Murphy knew the statements in the April 3 e-

   mail were false and a pretext for terminating the iscene contract. (¶ 48.)

         On April 4, 2017, Johnson e-mailed members of the MULTI team, MULTI’s

   Advisory Board, and various other individuals and stated that “the NSF had issued a

   ‘directive’ to ‘terminate’ iscene ‘due to compliance issues.’” (¶ 50.) “Compliance

   issues” are synonymous with “security and privacy issues” in the technology and STEM

   education community, and denote a failure to adequately safeguard student data,

   including personal information, with attendant dangers. (¶ 51.) According to Plaintiffs,

   an assertion concerning a project’s “compliance issues” is fatal to the use and

   acceptance of a platform and damaging to the professional and business reputations of

   those involved in its creation and design. (Id.) Ioannidou and Monday responded to

                                               4
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 5 of 14




   the April 3 and 4 emails, denying their truth and requesting an explanation from

   Johnson and MSU; Johnson and MSU ignored the request. (¶ 54.)

          On April 10, 2017, MSU terminated iscene’s contract, relying on the April 3 and 4

   e-mails, as well as the assertion that the iscene platform was only for students, not

   teachers, and that iscene was pursuing funds in the name of the grant without notifying

   Johnson. (¶ 58.) Ioannidou and Monday denied the assertions and demanded an

   explanation, to no avail. (Id.) Iscene’s termination from the Project freed over

   $250,000 in Project funding for reallocation to other users and recipients, and in

   particular, MSU and UCAR benefitted. (¶ 61.) By contrast, Plaintiffs were injured by

   the aforementioned conduct through “violation of the contracted and promised rights

   and status, loss of the value of their work and efforts, injury to their standing and

   reputation and resulting loss of opportunities for work and employment, and otherwise.”

   (¶ 62.) In addition, iscene has been unable to attract w ork or employment and has

   effectively gone out of business. (Id.) Ioannidou and Monday have lost grant

   opportunities and employment opportunities in their chosen fields. (Id.)

          In 2018, Plaintiffs sued MSU and Johnson in state court in iscene, LLC, et al. v.

   Board of Trustees, Metropolitan State University of Denver, et al. , Case No.

   18cv031143 (“Case One”). (¶ 63.) In Case One, Plaintiffs asserted various contract

   claims against MSU and defamation claims against Johnson based on her statements

   to the MULTI team, the MULTI Advisory Board, the NSF, and others. (¶ 65; ECF No.

   28 at 1.) Throughout Case One, which included discovery and a March 2019 hearing

   conducted pursuant to Trinity Broadcasting of Den., Inc. v. City of Westminster, 848



                                                5
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 6 of 14




   P.2d 916 (Colo. 1993), Johnson withheld and concealed the text messages described

   in the FASC. (¶ 64.) Johnson invoked her status a public employee and the rights

   afforded to her under the Colorado Governmental Immunity Act, and acting through the

   office of Colorado’s Attorney General, withheld and concealed the text messages and

   the communications comprising them. (¶ 65.) According to Plaintiffs, she did so to

                 frustrate and impair the Plaintiffs’ efforts to establish
                 the basis for their claims against her, to mislead the
                 Plaintiffs and the Court regarding her motives, the
                 reasons for the Plaintiffs’ termination, her attitudes
                 towards them, and her awareness of the risks posed
                 and injuries caused by the statements forming the
                 basis for the Plaintiffs’ defamation claims, to enable
                 her to offer false testimony concerning such matters,
                 both in her deposition and at Trinity hearing, and to
                 prevent the Plaintiffs from effectively challenging that
                 testimony.

   (Id.)

           Both before and after the Case One Trinity hearing, Johnson, acting through

   officers of the Attorney General, threatened to seek “quite substantial” attorneys’ fees

   against Plaintiffs if the court determined that Plaintiffs failed to establish that she had

   acted “wantonly and willfully.” (¶ 67.) Although Plaintiffs objected to the threat because

   their claims were meritorious and because an award of substantial fees would violate

   their rights of petition under the United States Constitution and Colorado Constitution,

   they lacked the wherewithal to fully litigate the matter and could not accept the risk that

   they would be bankrupted by a fee award. (Id.) Accordingly, on April 4, 2019, Plaintiffs

   dismissed Case One without prejudice. (Id.)




                                                 6
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 7 of 14




          On April 3, 2019, 3 Plaintiffs filed another action in the District Court, City and

   County of Denver, Colorado, against MSU and UCAR (“Case Two”), asserting various

   contract claims against the defendants. (ECF No. 1-1; ECF No. 28 at 1.) UCAR

   produced the aforementioned text messages involving Johnson in Case Two on

   December 11, 2019. (¶ 66.) Concluding the texts demonstrated Johnson’s active

   malice (ECF No. 28 at 2), Plaintiffs impled Johnson, asserting against her, among other

   claims, a claim for defamation (¶¶ 106–09) and a claim under 42 U.S.C. § 1983

   (“§ 1983"), which invoked Plaintiffs’ right to petition the Court for redress of grievances

   arising from the conduct of public agents and employees under the United States

   Constitution, including its Privileges and Immunities Clause of Article IV, its First

   Amendment Petition Clause, its Fifth Amendment Due Process Clause, and its

   Fourteenth Amendment Equal Protection and Due Process Clauses (¶¶ 110–17).

          Johnson removed Case Two on February 12, 2020 under the Court’s federal

   question jurisdiction, 28 U.S.C. § 1331. (ECF No. 1 at 4.) T he Notice of Removal avers

   that “All Defendants consent to removal,” though it is only signed by Johnson. (Id. at 1,

   4, 5.) On March 13, 2020, Plaintiffs filed the Motion to Remand, which is ripe for

   review.

                                           II. ANALYSIS

          In the FASC, Plaintiffs bring a defamation claim (¶¶106–09) and a § 1983 claim

   for denial of access to courts (¶¶ 110–17) against Johnson. In the access-to-courts



          3
             It is unclear whether the dates of dismissal of Case One and the filing Case Two are
   accurate. The FASC alleges Plaintiffs dismissed Case One on April 4, 2019. (¶ 67.) The
   original complaint in Case Two was filed April 3, 2019. (ECF No. 1-1.)

                                                  7
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 8 of 14




   claim, Plaintiffs allege that

                 Johnson deprived the Plaintiffs of their rights to petition this
                 Court for the redress in Case One by withholding and
                 concealing evidence material to their claims against her, by
                 testifying falsely, and by threatening the Plaintiffs with an
                 award of attorneys’ fees that would have caused, or at a
                 minimum threatened, their bankruptcy in the event the Court
                 did not rule in their favor.

   (¶ 116.) Allegedly, Johnson withheld communications exchanged in connection with

   Plaintiffs’ termination from the Project that Plaintiffs contend would have been relevant

   to their defamation claim in Case One to show the willful and wanton nature of her

   conduct. Plaintiffs contend her actions thus prevented their access-to-court for their

   defamation claim.

          In the Motion to Remand, Plaintiffs argue the Court lacks subject-matter

   jurisdiction because their access-to-courts claim—Johnson’s basis for removal under

   the Court’s federal question jurisdiction—is not ripe. (ECF No. 28 at 6–11.) Plaintif fs

   assert that the § 1983 claim, known as a backward-looking access-to-courts claim, is

   premised on a denial of their rights of petition and access guaranteed by the United

   States Constitution and does not arise until they have established that an “arguable”

   underlying claim has been lost as a result of the offending conduct. (Id. at 7 (quoting

   Christopher v. Harbury, 536 U.S. 403, 415 (2002).) Plaintiffs contend they have

   addressed this requirement because the access-to-courts claim is pled solely in the

   alternative and in the event their defamation claim is held foreclosed. (Id. at 7–8 (citing

   ¶¶ 111–12, 119–20).) Such foreclosure of the defamation claim would only occur

   through operation of Colorado’s statute of limitations (id. at 8); Johnson has raised a



                                                8
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 9 of 14




   statute of limitations argument in a pending Motion to Dismiss (ECF No. 24 at 9–10). 4

   In other words, the federal claim upon which removal is based is not currently

   actionable—and may never be actionable—unless it is determined that Plaintiffs cannot

   proceed with their defamation claim. (ECF No. 28 at 8.) Because the Court has no

   subject-matter jurisdiction over unripe claims, Plaintiffs argue remand is required. (Id.

   at 6–11.)

            In response, Defendants argue that Plaintiffs “misinterpret the ripeness doctrine”

   and contend that the access-to-courts claim is ripe because it is pled in the alternative

   to the defamation claim.5 (ECF No. 43 at 7; ECF No. 44 at 2, 6–7; ECF No. 45 at 2.)

   According to UCAR, it does not matter that Plaintiffs pled their federal claim in the

   alternative, nor does it matter that they assert the federal claim is not ripe; Plaintiffs

   assert a federal claim, and thus, the Court has subject-matter jurisdiction. (ECF No. 44

   at 6.)

            Further, Defendants contend that regardless of whether any of Plaintiffs’ claims

   survive on the merits, their access-to-courts claim presents an issue that does not

   depend on the occurrence or non-occurrence of any future events. (ECF No. 43 at 7.)

   The basis of the access-to-courts claim is that Johnson improperly withheld evidence,

   falsified her testimony, and made threats that she would seek attorneys’ fees through

   statements made by her counsel in the past. (Id.) The fact that Plaintiffs assert the


            4
            Plaintiffs contest that the defamation claim is barred by the statute of limitations but
   argue that their position on the merits of Johnson’s statute of limitations defense is irrelevant to
   the analysis of whether the access-to-courts claim is ripe. (ECF No. 28 at 8.)
            5
          Johnson joins in and adopts the responses filed by MSU and UCAR. (ECF No. 43 at
   10.) UCAR joins in and adopts the responses filed by Johnson and MSU. (ECF No. 44 at 7.)

                                                    9
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 10 of 14




   access-to-courts claim in the alternative to the defamation claim is “beside the point for

   purposes of analyzing ripeness.” (Id.)

          Defendants invoke Federal Rule of Civil Procedure 8(e)(2)6 and cases which they

   claim support the proposition that “[s]imply because the outcome of one claim is

   contingent upon the outcome of another claim in the case does not mean that the first

   claim cannot be alleged or that the first claim is not ripe.” (Id. (quoting Dimensional

   Music Publ’g, LLC v. Kersey, 448 F. Supp. 2d 643, 653 (E.D. Pa. 2006) (cit ation

   omitted); RCI Entm’t (San Antonio), Inc. v. City of San Antonio, 2006 U.S. Dist. LEXIS

   45063 at * 7 (W.D. Tex. 2006)).) Defendants argue that while Johnson has a defense

   to the access claim—that it lacks merit—that defense does not divest the Court of

   jurisdiction. (ECF No. 45 at 2.) MSU also notes that Plaintiffs’ defamation claim is

   legally distinct from, and consists of separate elements than, the access-to-courts

   claim. (Id.)


          6
          There is no Rule 8(e)(2) in the current version of the Federal Rules of Civil Procedure.
   The Court notes that Rule 8 does provide for pleading in the alternative:

                  (d) Pleading to Be Concise and Direct; Alternative Statements;
                  Inconsistency.

                  (1) In General. Each allegation must be simple, concise, and
                  direct. No technical form is required.

                  (2) Alternative Statements of a Claim or Defense. A party may set
                  out 2 or more statements of a claim or defense alternatively or
                  hypothetically, either in a single count or defense or in separate
                  ones. If a party makes alternative statements, the pleading is
                  sufficient if any one of them is sufficient.

                  (3) Inconsistent Claims or Defenses. A party may state as many
                  separate claims or defenses as it has, regardless of consistency.

   Fed. R. Civ. P. 8(d).

                                                 10
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 11 of 14




          Included within the First Amendment right to petition the government is a right of

   access to the courts. See Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508,

   510 (1972) (“The right of access to the courts is indeed but one aspect of the right of

   petition.”). Claims for denial of access to the courts may take two forms: “forward-

   looking” or “backward-looking.” This action concerns a “backward-looking claim,” a

   claim that stems from the loss of a meritorious suit that cannot now be tried because of

   the interference of government officials. Christopher v. Harbury, 536 U.S. 403, 412–16

   (2002). “Backward-looking” claims are those “in aid . . . of specific cases that cannot

   now be tried (or tried with all material evidence). . . .” Id. at 413–14. “The official acts

   . . . may allegedly have caused the loss or inadequate settlement of a meritorious case.

   . . . These cases do not look forward to a class of future litigation, but backward to a

   time when specific litigation ended poorly, or could not have commenced, or could have

   produced a remedy subsequently unobtainable.” Id. at 414.

          The plaintiff must also show that a “distinct and palpable” injury resulted from the

   defendant’s conduct. Coit v. Zavaras, 2013 WL 3448340, at *8 (D. Colo. July 9, 2013)

   (quoting Wardell v. Duncan, 470 F.3d 954, 959 (10th Cir. 2006)). “Generally, a plaintiff

   bringing an access-to-courts claim hasn’t been injured until a court dismisses the

   underlying claim that is the subject of the alleged interference.” Voss v. Carr, 2019 WL

   5802556, at *2 (W.D. Wis. Nov. 7, 2019); see also Parrish v. Solis, 2014 WL 1921154,

   at *11 (N.D. Cal. May 13, 2014) (“To satisfy the actual injury requirement, a plaintiff

   must allege facts showing that he or she could not present a claim to the courts

   because of the Defendants’ failure to fulfill their constitutional obligations.” (citation,



                                                 11
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 12 of 14




   quotation marks, and alterations omitted)); Lynch v. Barrett, 2010 WL 3938359, at *6

   (D. Colo. Oct. 5, 2010) (“Plaintiff’s injury is contingent on the success (or lack thereof) of

   his excessive force claim.”).

           At this stage of the litigation, no court has foreclosed Plaintiffs’ defamation claim

   against Johnson on a statute of limitations or any other basis. See Parrish, 2014 WL

   1921154, at *13 (“Plaintiff has failed to allege or show the loss of his underlying Eighth

   Amendment claim. Indeed, Plaintiff cannot allege the ‘loss’ of this claim at this point in

   time because litigation of that claim is still pending in this very Court. This leads to the

   conclusion not only that Plaintiff cannot allege an actual injury for purposes of standing,

   but that his claim is premature and not ripe for adjudication.”). Instead, Plaintiffs’ injury

   is contingent on the success or failure of their defamation claim. As a result, Plaintiffs

   have “yet to experience a concrete injury, or denial of meaningful relief, and therefore,

   [their] access-to-courts claim is unripe.” Lynch, 2010 WL 3938359, at *6.

           To the extent Defendants argue Plaintiffs have merely alleged alternative claims,

   which is permissible under Rule 8, their argument is unavailing. The court rejected this

   very argument in Lynch. See id. There, a plaintiff objected to a recommendation that

   his access-to-courts claim was unripe and should thus be dismissed by arguing that his

   excessive force claim and access-to-courts claim were brought under Rule 8(d)(2) as

   alternative statements of a claim. Id. In overruling the objection, the court found that

   the plaintiff

                   cannot assert an insufficient claim, even if it is in the
                   alternative. “Rule 8 [only] allows alternative claims to be
                   plead if all of the claims are sufficient on their own.”
                   Sheinman Provisions, Inc. v. Nat’l Deli, LLC, No. 08–vc–453,


                                                 12
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 13 of 14




                 2008 WL 2758029 (E.D. Pa. July 15, 2008), at *4. Plaintiff’s
                 access-to-courts claim is not sufficient, because it does not
                 allege that a specific injury has already occurred.

   Id. Ultimately, the court held that the plaintiff “has not yet experienced a requisite

   access-to-courts injury, and thus, the claim is not ripe for review.” Id. at *7 (adopting

   recommendation to dismiss access-to-courts claim without prejudice).

          Here, like in Lynch, Plaintiffs’ access-to-courts claim is not sufficient on its own

   because it does not allege a specific injury has already occurred. Only if the

   defamation claim is foreclosed to them will Plaintiffs incur an injury. Plaintiffs are

   therefore correct that their access-to-courts claim is simply not ripe for the Court’s

   review at this time.

          Federal district courts are courts of limited jurisdiction, and may hear only those

   cases authorized by a federal statute or the United States Constitution. Kokkonen v.

   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A court is required to strictly

   construe the removal statute in favor of remand and against removal. 28 U.S.C.

   § 1447. When there is no subject-matter jurisdiction, remand is mandatory. Id.

   § 1447(c).

          Here, Plaintiffs access-to-courts claim is the only federal question in the case,

   and the basis upon which Johnson removed the action to federal court.7 (See ECF

   Nos. 1, 6.) Because the access-to-courts claim is not yet ripe, this Court does not have

   subject-matter jurisdiction in this case. Given that this Court’s removal jurisdiction is



          7
            The remaining claims arise under state law: breach of contract, promissory estoppel,
   unjust enrichment, intentional interference with contract, intentional interference with
   prospective business advantage, and defamation. (¶¶ 69–109.)

                                                 13
Case 1:20-cv-00365-WJM-SKC Document 71 Filed 09/30/20 USDC Colorado Page 14 of 14




   based solely on the presence of a federal question, the Court must grant the Plaintiffs’

   motion to remand.8 See, e.g., Milliken v. Town of Addison, 2002 WL 31059802, at *1

   (N.D. Tex. Sept. 13, 2002) (granting motion to remand where a plaintiff’s federal takings

   claim was not yet ripe and the court’s removal jurisdiction was based solely on the

   presence of a federal question).

                                         III. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiffs’ Motion to Remand Action or Decline Supplemental Jurisdiction (ECF

          No. 28) is GRANTED; and

   2.     The Clerk shall REMAND this case to Denver County District Court, and shall

          terminate this action.


          Dated this 30th day of September, 2020.

                                                              BY THE COURT:




                                                              William J. Martínez
                                                              United States District Judge




          8
             Because the Court has determined remand is appropriate on the aforementioned
   basis, it need not separately address Plaintiffs’ other arguments that removal was improper
   because Defendants did not provide sufficient consent to remove or that the Court should
   decline to exercise supplemental jurisdiction. (See ECF No. 28.)

                                                 14
